Claimant was employed as a stone mason in building an ornamental wall. The owner of the premises, at the request of the contractor, advanced wages of claimant which advancements were to be deducted from the contract price. Claimant was carried on the payroll of the contractor. The appellants contend that claimant was employed by the owner of the premises and not by the contractor; also that there was no sufficient evidence to support finding as to the amount of claimant’s earnings for the year preceding the injury. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Hefíernan, JJ.